Name: 77/150/EEC: Commission Decision of 29 December 1976 authorizing the French Republic to restrict the marketing of a variety of cereals (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  means of agricultural production
 Date Published: 1977-02-18

 Avis juridique important|31977D015077/150/EEC: Commission Decision of 29 December 1976 authorizing the French Republic to restrict the marketing of a variety of cereals (Only the French text is authentic) Official Journal L 047 , 18/02/1977 P. 0072 - 0073COMMISSION DECISION of 29 December 1976 authorizing the French Republic to restrict the marketing of a variety of cereals (Only the French text is authentic) (77/150/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by the Council Directive 73/438/EEC of 11 December 1973 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the request made by the French Republic, Whereas, under Article 15 (1) of the said Directive, seed and propagating material of varieties of agricultural plant species which have been officially accepted during the year 1973 in one or more of the Member States and which fulfil the conditions provided for in that Directive are, since 31 December 1975, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the French Republic had applied for such authorization in respect of the variety Canova (2-row barley) before expiry of the said period; Whereas the Commission Decision of 30 June 1976 (3) extended the period provided for in the said Article 15 (1) for this variety for the French Republic to 31 December 1976; Whereas the Commission has meanwhile completed its examination of the French application in respect of this variety; Whereas the variety has been the subject of official growing trials in the French Republic ; whereas the results of these trials have led the French Republic to decide that this variety is not sufficiently uniform there; Whereas in respect of this variety the results of the trials show that in the French Republic, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, it is not sufficiently uniform in certain characteristics (Article 15 (3) (a) of the said Directive); Whereas therefore the application of the French Republic in respect of this variety should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the variety Canova (Hordeum distichum L.) listed since 1976 in the common catalogue of varieties of agricultural plant species. (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. (3)OJ No L 235, 26.8.1976, p. 24. Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 29 December 1976. For the Commission P.J. LARDINOIS Member of the Commission